Title: Pierre Rïou and Thomas Pickerin to the American Commissioners, 23 December 1778: résumé
From: Rïou, Pierre,Pickerin, Thomas
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brest, December 23, 1778, in French and in the third person: Thomas Pickerin, captain of the Hampden, recaptured La Constance, took it into Brest, and, in accordance with the marine ordinance of 1681, addressed himself to Rïou within twenty-four hours. Captain Moodey of the prize ship was in attendance, and two Frenchmen from on board the ship were also questioned by admiralty judges. The legitimacy of the capture was established by these formalities, and Pickerin and Rïou considered their legal obligations fulfilled. They believed they were following the precedent set by Captain Jones, who had been allowed to sell his prize. Pickerin therefore gave Rïou power of attorney to sell the ship and all its goods. The buyers, Lestume and Coquillon, took possession on October 16 and proceeded to unload and sell the cargo right under the eyes of the admiralty. Pickerin, receiving payment in cash and negotiable effects on October 18, shared the proceeds with his crew and set out on another cruise. All was peaceful until Rïou was notified on October 22 that the admiralty’s September 27 ruling on the procedures for selling ships and cargo applied to Pickerin. After calming down the angry buyers by assuring them that all parties had been acting in good faith and that they could continue to sell off the goods, Rïou had written to the commissioners for aid, but received no answer. The admiralty officials on December 5 sequestered the prize ship and its contents, and even forced the buyers to show them where the resold goods had been taken. The buyers turned to the Council of Prizes for help, but so did Arnaud de Lavau of Bordeaux, a representative of the original owners who sought to recover La Constance for themselves. Since the ship had been taken by the English, how could it any longer be the property of the original owners, and how could they hope to recover it? If the Hampden had been French, the retaking of it would certainly have been valid. Pickerin, who is back with two new prizes, fears Lestume and Coquillon may take them away from him. Will the commissioners please sustain the interests of their countrymen and use their power for those people depending on them?>
